DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jun et al. (hereinafter “Jun” US 2019 / 0173454).

As pertaining to Claim 1, Jun discloses (see Fig. 10 along with Fig. 1, Fig. 2, and Fig. 5) a method of operating a display device (see (1000) in Fig. 10 and Page 1, Para. [0002]), the method comprising:
receiving (see (1040, 1050)) image data (see (Data)) at an input frame frequency (i.e., an input Clock frequency determining a frequency/timing for each frame; see Page 10, Para. [0220]-[0221]; and Page 11, Para. [0225]);
generating (see (1050)) a modulated clock signal (see (CLKo)) by modulating an input clock signal (see (CLKi)) according to a modulation frequency (see Page 10, Para. [0222]; and Page 11, Para. [0223], [0226]-[0230], and [0240]; also see Page 4, Para. [0060], [0070], and [0082]); and
randomly selecting (again, see (1050)) an output frame frequency (i.e., an output Clock frequency determining a frequency/timing for each frame) within a data frequency selection range (i.e., within a given minimum and maximum frequency), the input frame frequency (i.e., an input Clock frequency determining a frequency/timing for each frame) being within the data frequency selection range (i.e., within the given minimum and maximum frequency; see Page 5, Para. [0083]-[0085], [0092]-[0095], and [0103]-[0104]; Page 6, Para. [0105]-[0106]; and Page 8, Para. [0159] and [0161]-[0162]);
determining an output start timing (i.e., a frame start timing) of the image data (see (Data)) based on the randomly selected output frame frequency (i.e., the output Clock frequency determining a frequency/timing for each frame);
initiating, at the output start timing (i.e., the frame start timing), output of the image data (see (Data)) in synchronization with the modulated clock signal (again, see (CLKo)); and
displaying an image based on the outputted image data (again, see (Data); and see Page 11, Para. [0226]-[0230]).

As pertaining to Claim 8, Jun discloses (see Fig. 10 along with Fig. 1, Fig. 2, and Fig. 5) a method of operating a display device (see (1000) in Fig. 10 and Page 1, Para. [0002]), the method comprising:
receiving (see (1040, 1050)) image data (see (Data)) at an input frame frequency (i.e., an input Clock frequency determining a frequency/timing for each frame; and see Page 10, Para. [0220]-[0221]; and Page 11, Para. [0225]);
randomly selecting (again, see (1050)) a modulation frequency (i.e., an output Clock frequency determining a frequency/timing for each frame) within a modulation frequency selection range (i.e., within a given minimum and maximum frequency), a reference modulation frequency (i.e., an arbitrary modulation frequency such as a center frequency) being within the modulation frequency selection range (i.e., within the given minimum and maximum frequency; see Page 5, Para. [0083]-[0085], [0092]-[0095], and [0103]-[0104]; Page 6, Para. [0105]-[0106]; and Page 8, Para. [0159] and [0161]-[0162]);
generating (see (1050)) a modulated clock signal (see (CLKo)) by modulating an input clock signal (see (CLKi)) with the randomly selected modulation frequency (see Page 10, Para. [0222]; and Page 11, Para. [0223], [0226]-[0230], and [0240]; also see Page 4, Para. [0060], [0070], and [0082]);
determining an output start timing (i.e., a frame start timing) of the image data (see (Data)) based on the input frame frequency (i.e., an input Clock frequency determining a frequency/timing for each frame);
initiating, at the output start timing (i.e., the frame start timing), output of the image data (see (Data)) in synchronization with the modulated clock signal (again, see (CLKo)); and
displaying an image based on the outputted image data (again, see (Data); and see Page 11, Para. [0226]-[0230]).

As pertaining to Claim 9, Jun discloses (see Fig. 10 along with Fig. 1, Fig. 2, and Fig. 5) that randomly selecting (again, see (1050)) the modulation frequency (i.e., an output Clock frequency determining a frequency/timing for each frame) comprises:
randomly selecting a frequency (i.e., a varying frequency) to be added to or subtracted from the reference modulation frequency (i.e., the arbitrary modulation frequency such as the center frequency) within a modulation frequency change range (i.e., within a minimum and maximum frequency); and 
determining the modulation frequency (i.e., the output Clock frequency determining a frequency/timing for each frame) by adding or subtracting the randomly selected frequency (i.e., the varying frequency) to or from the reference modulation frequency (i.e., the arbitrary modulation frequency such as the center frequency; again, see Page 5, Para. [0083]-[0085], [0092]-[0095], and [0103]-[0104]; Page 6, Para. [0105]-[0106]; and Page 8, Para. [0159]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Yang (US 2016 / 0086541).

As pertaining to Claim 2, Jun does not explicitly disclose that randomly selecting the output frame frequency comprises randomly selecting a number of total vertical lines of frame data.
However, in the same field of endeavor, Yang discloses (see Fig. 1) a display device in which display quality can be improved by detecting deteriorated display elements (see Page 1, Para. [0009]) during display operation, wherein a number of total vertical lines (i.e., data lines or scan lines) of frame data is randomly selected for a given frame such that deterioration sensing may be performed (see Page 5, Para. [0058-[0059] and Page 6, Para. [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jun with the teachings of Yang in order to improve display quality by providing a means by which display element deterioration may be sensed.  In this regard, it would have been obvious to one of ordinary skill in the art that randomly selecting the output frame frequency comprises randomly selecting a number of total vertical lines of frame data as suggested by Jun.

As pertaining to Claim 4, Yang discloses (again, see Fig. 1) that determining the output start timing of the image data comprises:
adjusting a vertical synchronization signal (i.e., a pixel turn-on signal) based on the randomly selected number of total vertical lines (i.e., data lines or scan lines); and
determining the output start timing of the image data based on the adjusted vertical synchronization signal (i.e., pixel turn-on signal; again, see Page 5, Para. [0059] and Page 6, Para. [0066]).

As pertaining to Claim 5, Jun does not explicitly disclose that randomly selecting the output frame frequency comprises randomly selecting a number of total horizontal lines of frame data.
However, in the same field of endeavor, Yang discloses (see Fig. 1) a display device in which display quality can be improved by detecting deteriorated display elements (see Page 1, Para. [0009]) during display operation, wherein a number of total horizontal lines (i.e., scan lines) of frame data is randomly selected for a given frame such that deterioration sensing may be performed (see Page 5, Para. [0058-[0059] and Page 6, Para. [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jun with the teachings of Yang in order to improve display quality by providing a means by which display element deterioration may be sensed.  In this regard, it would have been obvious to one of ordinary skill in the art that randomly selecting the output frame frequency comprises randomly selecting a number of total horizontal lines of frame data as suggested by Jun.

As pertaining to Claim 7, Yang discloses (again, see Fig. 1) that determining the output start timing of the image data comprises:
adjusting a horizontal synchronization signal (i.e., an H period or Sub-H period) based on the randomly selected number of total horizontal lines (i.e., scan lines); and
determining the output start timing of the image data based on the adjusted horizontal synchronization signal (i.e., the H period or Sub-H period; again, see Page 5, Para. [0059] and Page 6, Para. [0066]).


Allowable Subject Matter

Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in Claims 1 and 2 in combination with the features “wherein the randomly selecting the number of the total vertical lines of the frame data comprises:  randomly selecting a number of vertical lines to be added to or subtracted from a reference total vertical line number corresponding to the input frame frequency within the vertical line change range; and determining the number of the total vertical lines by adding or subtracting the randomly selected number of the vertical lines to or from the reference total vertical line number” as recited in Claim 3; or the combination of features recited in Claims 1 and 5 in combination with the features “wherein the randomly selecting the number of the total horizontal lines of the frame data comprises:  randomly selecting a number of horizontal lines to be added to or subtracted from a reference total horizontal line number corresponding to the input frame frequency within a horizontal line change range; and determining the number of the total horizontal lines by adding or subtracting the randomly selected number of the horizontal lines to or from the reference total horizontal line number” as recited in Claim 6.   
As pertaining to the most relevant prior art relied upon by the examiner, the teachings of Yang, as cited in the above rejections, suggest a means of improving display quality by providing a means of detecting deteriorated display elements using a randomly selected number of total vertical lines or total horizontal lines of frame data to display in a given frame (see Page 5, Para. [0058-[0059] and Page 6, Para. [0066]).  However, neither Yang nor any other reference relied upon by the examiner suggests the features recited in Claims 3 and 6, including all of the features of the intervening claims.  This combination of features appears to be suggested solely by the applicant’s disclosure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622